DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
Election/Restrictions
Claims 1-5, 7-11, and 21 are allowable. Claims 12-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A-I, as set forth in the Office action mailed on 11 March 2020, is hereby withdrawn and claims 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
1 does not teach or suggest every element of the claim in combination as follows:
Claim 1
Prior Art
1. (Currently Amended) A display device, comprising:

a display panel including a main display region and a periphery region outside the main display region;
Yang Fig. 1
a panel driver connected with the display panel in the periphery region of the display panel;
Yang Fig. 2: 41, connected by film 442
a support member supporting the display panel and the panel driver, the support member including a set cover serving as an external cover and a guide frame supporting the display panel; and
Yang Fig. 2: 60 and 71
a coupling member for coupling the display panel to the support member,
Oohira adhesive 10
wherein the display panel includes an upper substrate and a lower substrate under a lower surface of the upper substrate, gate lines and data lines are provided on the lower substrate of the upper substrate,
Yang Fig. 2: 53 and 51

taught by Takahashi as per paragraphs 32, 38-49
wherein the coupling member couples a lower surface of the lower substrate and an upper surface of the guide frame,
Oohira Fig. 2
wherein the set cover comprises a plate provided under the display panel, the panel driver and the guide frame, a first side wall extending in a first direction from a first end of the plate, and a second side wall extending in the first direction from a second end of the plate.
Something like this is taught by Takahashi: Fig. 3: 50
wherein the guide frame comprises a first support portion supporting a lower surface of the display panels [[and]] a first guide portion extending in the first direction from an end of the first support portion, a second support portion supporting the lower surface of the display panel and a second guide portion extending in the first direction from an end of the second support portion.
Yang Fig. 2: 71 in combination with 711 both supports the display panels and extends in the first direction

Yang Fig. 2 except that in Yang it extends from the lower substrate. Having it on the upper substrate is taught by Takahashi as shown in Fig. 1
wherein the first side wall is in contact with the upper substrate and is not in contact with the lower substrate and the first guide portion, and
This is true of the side wall in Takahashi as shown in Fig. 1.
wherein the second side wall is in contact with the upper substrate, the lower substrate, and the second guide portion.

This is not shown by the prior art of record. In Takahashi it is only in contact with the upper substrate on both sides. In Yang actually neither substrate directly contacts the set cover side wall. Instead it is in contact with another layer above these substrates. Oohira does not show all of these elements.


Therefore although the prior art shows many elements of the claim, it doesn’t show them all in combination.
Regarding claims 2-5 and 7-21:
They are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 14 January 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of all claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As applied to claims 7 and 8 in the Office Action mailed 14 October 2020.